EXHIBIT 10.13




THIS TRANSACTION FEE AGREEMENT (this “Agreement”) is made as of the 30th day of
September, 2013.




BETWEEN:




SOCIAL REALITY, INC.

456 Seaton Street

Los Angeles, CA 90013

 

(the “Company”)




OF THE FIRST PART




AND:




T.R. WINSTON & COMPANY, LLC

376 Main Street
Bedminster, New Jersey 07921




(the “Broker”)




OF THE SECOND PART




W H E R E A S:




A.

The Company will enter into a Subscription Agreement (the “Subscription
Agreement”) with the purchasers to be identified on the signature pages of the
Subscription Agreement (collectively, the “Investors”) in connection with the
placement of Class A common stock of the Company in the aggregate amount of
$2,400,000 million (the “Common Stock”) and warrants to purchase an amount of
shares of common stock of the Company equal to fifty percent (50%) of the number
of shares that the Investors would own on the initial closing date (the
"Investor Warrants") (collectively, the “Offering”);

B.

The Broker is a licensed broker-dealer with the National Association of
Securities Dealers;

C.

The Broker introduced the Company to the Investors and assisted the Company in
the transactions contemplated by the Subscription Agreement;

D.

If the Company closes the transaction contemplated herein, the Company wishes to
reward the Broker for its services in the manner hereinafter set forth.




NOW, THEREFORE, in consideration of the mutual covenants, promises, conditions,
warranties and representations hereinafter set forth, the parties hereto agree
as follows:




1.

The Company agrees to compensate the Broker as follows: (i) ten percent (10%) of
the gross proceeds of the Offering, payable at the Closing (as defined in the
Subscription Agreement), (ii) a Warrant (the "Broker Warrant") issued at the
Closing to purchase a number of shares of Common Stock equal to ten percent
(10%) of the aggregate number of shares of Common Stock sold to the Investors in
the same form as the Investor Warrants with a strike price of $1.00 per share.
The Broker Warrant shall














1







--------------------------------------------------------------------------------

vest immediately upon issuance, and (iii) two percent (2%) of the gross proceeds
of the Offering, payable at the Closing, for a non-accountable expense
allowance.  Fees and Warrants shall be paid to Broker in the manner and in the
name designated by Broker.  

2.

The parties hereto, and each of them, covenant and agree that each of them shall
and will upon reasonable request by the other party, make, do, execute or cause
to be made, done or executed all such further and other lawful acts, deeds,
things, devices and assurances whatsoever for the better or more perfect and
absolute performance of the terms and conditions of this Agreement.

3.

By execution hereof, the Company acknowledges that the Broker does not provide
investment advice or financial planning services.  In that regard, the Broker is
not registered as an investment adviser under the Investment Advisers Act of
1940, as amended, and cannot therefore provide any advice regarding the
desirability or value of purchasing, selling, transacting in, investing in, or
holding any security.  Rather, the Broker’s services will be limited to those
properly provided by a licensed broker-dealer (T.R. Winston & Company, LLC is
registered with the NASD as an “Introducing Broker/Dealer” or “K” broker/ dealer
in accordance with Section 15 of the Securities and Exchange Act of 1934, as
amended.)

4.

The Company hereby agrees to indemnify and hold harmless the Broker, its
managers, members, agents and employees (collectively referred to as the Broker
for purposes of this Section 4) from and against any and all claims, actions,
suits, proceedings (including those of shareholders), damages, liabilities and
expenses as incurred by any of them (including the fees and expenses of counsel)
which are related to or arise out of any actions taken or omitted to be taken
(including any untrue statements made or omitted to be made) by the Company or
any actions taken or omitted to be taken by the Broker (except in the case of
gross negligence or willful misconduct on the part of such Broker) in connection
with the transactions contemplated by the Subscription Agreement or otherwise
related to or arising out of the Broker’s activities on behalf of the Company.
 The Company shall reimburse Broker for all expenses (including the fees and
expenses of counsel) incurred by such Broker in connection with investigating,
preparing or defending any such claim, action, suit or proceeding, including in
connection with pending or threatened litigation to which Broker is a party,
 except in the case of gross negligence or willful misconduct on the part of
such Broker.

5.

The Broker represents and warrants that neither it, nor any of its directors,
executive officers, general partners, managing members or other officers
participating in the Offering is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act of 1933, as amended (a “Disqualification Event”) except for a
Disqualification Event (i) contemplated by Rule 506(d)(2) of the Securities Act
of 1933, as amended, and (ii) a description of which has been furnished to the
Company prior to the date hereof.   




6.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, administrators, successors and assigns.

7.

This Agreement shall be enforced, governed by and construed in accordance with
the laws of the State of California applicable to agreements made and to be
performed entirely within such State.  In the event that any provision of this
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any provision hereof which may prove invalid or unenforceable
under any law shall not affect the validity or enforceability of any other
provision hereof.  The parties hereto hereby submit to the exclusive
jurisdiction of the state courts or the United States Federal Courts located in
California with respect to any














2







--------------------------------------------------------------------------------

dispute arising under this Agreement or the transactions contemplated hereby.
 The party which does not prevail in any dispute arising under this Agreement
shall be responsible for all fees and expenses, including attorneys’ fees,
incurred by the prevailing party in connection with such dispute.

8.

This Agreement consists of a total of three (3) pages.  This Agreement may be
signed in any number of counterparts and the combination of the same shall
constitute a binding agreement.  A signed copy of this Agreement received via
facsimile shall be deemed an original signature of a party for purposes of
making this Agreement a binding agreement.

IN WITNESS WHEREOF the parties hereto have hereunto executed this Agreement as
of and from the day first above written.




 

SOCIAL REALITY, INC.

 

 

 

 

 

 

 

By:

/s/ Chris Miglino

     

 

Name: Chris Miglino

     

 

Title:    Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

T.R. WINSTON & COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ G. Tyler Runnels

 

 

Name: G. Tyler Runnels

 

 

Title:   Chairman & Chief Executive Officer

















3





